Citation Nr: 9915821	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  94-21 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of residuals of left great toe fracture, 
currently evaluated as 10 percent disabling.

2.  Evaluation of bilateral pes planus, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1985 to May 
1989 and from June 1989 to August 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for residuals of left great toe fracture 
and bilateral pes planus and assigned a 10 percent disability 
evaluation and a noncompensable disability evaluation 
respectively.  In a January 1998 rating decision, the RO 
granted a 10 percent disability evaluation for bilateral pes 
planus.

The Board remanded these claims in September 1996 and June 
1998.  The requested development has been accomplished, to 
the extent possible, and the case has been returned to the 
Board for further appellate review. 

In a February 1999 rating decision, the RO denied service 
connection for bilateral hearing loss.  This claim, however, 
has not been the subject of a notice of disagreement, a 
statement of the case, or a substantive appeal and absent 
such, the Board does not have jurisdiction over this issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).  Additionally, this Board Member cannot 
have jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  Residuals of left great toe fracture is currently 
manifested by no more than mild functional impairment.

2.  Bilateral pes planus is currently manifested by no more 
than mild functional impairment.


CONCLUSIONS OF LAW

1.  Residuals of left great toe fracture is no more than 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 
5280 (1998).

2.  Bilateral pes planus is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5276 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that his service-connected residuals of 
left great toe fracture and bilateral pes planus are worse 
than the current evaluations contemplate.  Specifically, he 
states that when it is cold outside, his feet hurt him 
unbearably.  He states that he cannot stand for long periods 
of time without his left great toe hurting and swelling, 
which prevents him from earning a decent-paying job.  

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
increased evaluations for residuals of left great toe 
fracture and bilateral pes planus are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, where the 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  The Board has continued the 
issues as entitlement to increased evaluations since service 
connection has been granted for each disability.  The 
appellant is not prejudiced by this naming of the issues.  
The Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of the disabilities are 
the same regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the U.S. Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) did not provide a substitute name 
for the issue.  In reaching the determination below, the 
Board has considered whether staged evaluations should be 
assigned.  The Board concludes that the disabilities 
addressed have not significantly changed and a uniform 
evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

During the pendency of the appeal, the RO increased the 
appellant's disability evaluation for bilateral pes planus 
from noncompensable to 10 percent.  The appellant has 
informed VA that he wants a higher evaluation.

The appellant underwent a VA examination in October 1993.  
The appellant reported that he had pain and swelling in his 
left foot.  He stated that he could not stand or walk 
comfortably for more than 10 minutes.  He stated that the 
pain was increased in cold weather.  The appellant reported 
that he had orthotic inserts for his shoes.

The VA examiner stated that the appellant moved about with 
satisfactory gait pattern.  The left ankle had 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  The VA 
examiner stated that the had tenderness over the area of the 
first metatarsal, as well as the metatarsal phalangeal joint, 
and that he lacked active flexion of the proximal 
interphalangeal joint.  He had full passive flexion present.  
He was noted to have 3+ dorsalis pedis pulse in the foot.  
The appellant had difficulty with toe walking on the left 
secondary to complaints of pain, but he was able to perform a 
satisfactory heel walk and was able to squat and arise again.  
The diagnosis was residuals of fracture of left foot.  X-rays 
of the left foot revealed no skeletal abnormality.

The appellant underwent a VA examination in April 1997.  The 
appellant reported that his great left toe would swell when 
he walked or stood and was very tender and painful.  He 
stated that he took anti-inflammatory medication and that he 
wore inserts in his shoes.  The appellant stated that he 
could not maintain a job with the post office because the 
boots hurt his foot and would cause it to swell.

The VA examiner stated that posture, standing, squatting, 
supination, pronation, rising on toes heels were good.  The 
VA examiner noted that he had difficulty squatting and with 
pronation.  The VA examiner stated that the appellant had 
very marked pes planus.  Function was described as 
satisfactory, but the VA examiner noted that the appellant's 
metatarsal phalangeal joint of the big toe was stiff.  The VA 
examiner stated that the appellant had a slight limp favoring 
the left foot.  There was no secondary skin or vascular 
changes.  The VA examiner noted that dorsalis pedis and 
posterior tibialis pulsations were excellent.  The diagnosis 
was post fracture arthritis and degenerative joint disease of 
the left great toe.  X-rays take of the appellant's left foot 
revealed pes planus, mild hallux valgus, and osteopenia.

In a private medical record from Dr. John P. Calcatera, he 
stated that the appellant had reported that his left foot was 
sore and tender.  Dr. Calcatera stated that the appellant had 
a hallux valgus deformity bilaterally and with a pes planus 
foot type.  He stated that the appellant had pain with 
ambulation and standing in the medial arch area along the 
medial band of the plantar fascia.  Dr. Calcatera stated that 
the appellant had decreased range of motion of the left first 
metatarsal phalangeal joint.  The assessment was symptomatic 
hallux valgus, left foot, with plantar fasciitis, left foot.  
He noted that x-rays revealed a pes planus foot-type with a 
hallux valgus deformity.

The appellant underwent a VA examination in October 1998.  
The appellant reported pain, weakness, stiffness, swelling, 
heat, redness, fatigability, and lack of endurance.  He 
stated that he took Excedrin for treatment.  He reported that 
flare-ups were precipitated by winter weather and alleviated 
by applying heat.  The appellant reported that he wore 
inserts in his shoes.  He stated that he did not work, but 
that he went to ministry school.

Examination of the appellant's feet was normal except for pes 
planus.  The VA examiner stated that there was diminished 
motion of 15 degrees of the left big toe at the metatarsal 
phalangeal joint.  The VA examiner stated that motion was 
stopped when the pain began.  The VA examiner stated that it 
was impossible to determine the extent that the range of 
motion was additionally limited by pain, fatigue, weakness, 
or lack of endurance following repetitive use or during 
flare-ups.  The VA examiner stated that there was no 
objective evidence of painful motion, edema, instability, 
weakness, or tenderness.  The appellant's gait and functional 
limitations on standing and walking were excellent.  There 
was no callosities, breakdown, or unusual shoe wear pattern 
that would indicate abnormal weight bearing.  There was no 
skin or vascular changes.  The appellant's dorsalis pedis and 
posterior tibial arteries were excellent.  The appellant's 
posture on standing, squatting, supination, pronation, and 
rising on heels and toes was good.  There was no hammer toes, 
high arch, clawfoot, or other deformity.  Weight bearing and 
non-weight bearing alignment of the Achilles tendon was good.  
There was no pain on manipulation as to correcting the 
Achilles tendon alignment.  There was no degree of valgus or 
any extent of forefoot and midfoot malalignment.  There was 
no angulation or dorsiflexion at the first metatarsal 
phalangeal joint.

The VA examiner stated that limitation of activity imposed by 
the disability was none.  The VA examiner stated that there 
was minimal associated pain, and that weakness was not 
detected.  The VA examiner stated that as to the presence or 
absence of functional limitation due to pain of the left 
great toe, that there was none.  He opined that the 
appellant's severity of pes planus was moderate.  The 
diagnosis was pes planus, moderate, and post-fracture 
arthralgia of the first metatarsal phalangeal joint.  X-rays 
taken at that time revealed a mild hallux valgus deformity in 
the left foot and mild pes planus.  Radiographic appearance 
of the great toe was within normal limits.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

a.  Residuals of left great toe fracture

Unilateral hallux valgus with post operative residuals of a 
resection of the metatarsal head, or for severe unilateral 
hallux valgus equivalent to amputation of the great toe, a 10 
percent evaluation is warranted.  38 C.F.R. Part 4, 
Diagnostic Code 5280 (1998).  Under Diagnostic Code 5284, 
moderate residuals of a foot injury warrant a 10 percent 
evaluation; moderately severe residuals warrant a 20 percent 
evaluation; and severe residuals warrant a 30 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5284 (1998).

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for residuals of left great toe 
fracture.  In October 1993, the VA examiner noted that the 
appellant was able to move about with satisfactory gait 
pattern.  The appellant had tenderness over the area of the 
first metatarsal, as well as the metatarsal phalangeal joint 
and that he lacked active flexion of the proximal 
interphalangeal joint.  He had full passive flexion present.  
The appellant had difficulty toe walking on the left 
secondary to complaints of pain and he was able to perform a 
satisfactory heel walk and to squat and arise again.  In 
April 1997, the appellant's posture, standing, squatting, 
supination, pronation, rising on toes and heels was reported 
as good.  The VA examiner noted that the appellant had 
difficulty with squatting and pronation.  Function was 
described as satisfactory, and the VA examiner noted that the 
appellant's left great toe was stiff.  X-rays taken of the 
left foot revealed mild hallux valgus and osteopenia.

In March 1998, Dr. Calcatera stated that the appellant had 
pain with ambulation and standing and that he had decreased 
range of motion of the first metatarsal phalangeal joint of 
the left foot.  The diagnosis was symptomatic hallux valgus 
and plantar fasciitis of the left foot.  In October 1998, the 
appellant had diminished motion of 15 degrees in his left big 
toe at the metatarsal phalangeal joint.  There was no 
objective evidence of painful motion, edema, instability, 
weakness, or tenderness.  The appellant's gait and functional 
limitations on standing and walking was excellent.  His 
posture on standing, squatting, supination, pronation, and 
rising on heels and toes was good.  There was no degree of 
valgus nor any extent of forefoot or midfoot alignment.  The 
VA examiner stated that there was no limitation of activity 
imposed by the disability.  There was minimal associated 
pain, and weakness was not detected.  There as no presence or 
absence of functional limitation due to pain of the left 
great toe.  X-rays taken of the left foot revealed that the 
left great toe was within normal limits.  Such evidence is 
indicative of no more than a 10 percent evaluation for 
residuals of left great toe fracture.  

An evaluation in excess of 10 percent is not warranted, as 
the evidence has not shown that the appellant's service-
connected residuals of left great toe fracture does not 
approximate amputation of the great toe with removal of 
metatarsal head to warrant a 30 percent evaluation.  See 38 
C.F.R. Part 4, Diagnostic Code 5171 (1998).  The appellant is 
at the maximum evaluation for Diagnostic Code 5280.  See 
38 C.F.R. Part 4, Diagnostic Code 5280.  Considering 
Diagnostic Code 5284, the appellant does not have a foot 
injury, he haas a toe injury.  If rated on par with a foot 
injury, the disorder would be slight.  See 38 C.F.R. Part 4, 
Diagnostic Code 5284.  The VA examiners have described 
minimal findings as to the appellant's residuals of left 
great toe fracture.  He has a satisfactory gait pattern, 
there is tenderness over the first metatarsal, as well as the 
metatarsal phalangeal joint.  Function of his foot is 
described as satisfactory.  Limitation of activity imposed by 
the disability was reported as "none" by the VA examiner.  
Such findings as to the appellant's residuals of left great 
toe fracture are indicative of no more than a 10 percent 
disability evaluation.  

In making the determination that the appellant's residuals of 
left great toe fracture is no more than 10 percent disabling, 
the Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, Diagnostic Code 
5280 is not predicated on loss of range of motion, and thus 
DeLuca does not apply to the appellant's claim for an 
increased evaluation.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Additionally, there are no Diagnostic Codes which 
address limitation of motion of the toe.

The Board must note that although x-rays have not established 
such, a VA examiner entered a diagnosis of degenerative joint 
disease of the left toe (actually, the VA examiner stated 
that the degenerative joint disease was in the right foot, 
but the Board realizes that he meant the left foot).  Under 
Diagnostic Code 5003-5010, which addresses arthritis, it 
notes that arthritis established by x-ray findings will be 
rated on the basis of limitation of motion.  See 38 C.F.R. 
Part 4, Diagnostic Code 5003 (1998).  As noted above, there 
are no Diagnostic Codes that address limitation of motion of 
the toes and thus Diagnostic Code 5003-5010 would not be 
applicable to granting an evaluation in excess of 10 percent.

The appellant is competent to report his symptoms as to his 
residuals of left great toe fracture.  His reports of pain 
and functional limitation exceed those described by the VA 
examiners in the October 1993, April 1997, and October 1998 
VA examinations.  The Board has considered the appellant's 
statements in full, but finds that the preponderance of the 
evidence establishes that the appellant does not have any 
more than slight functional impairment of the left foot 
related to the residuals of the fracture to the left great 
toe.  The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the appellant's statements, even if sworn, in support of a 
claim for monetary benefits.  The appellant is already at the 
minimum compensable evaluation for the foot.  See 38 C.F.R. § 
4.59.  In essence, there is periarticular pathology 
productive of painful motion warranting the minimum 
compensable evaluation assignable for the joint.  The 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).

b.  Bilateral pes planus

Pronounced pes planus with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances warrants a 50 percent evaluation for bilateral 
involvement and 30 percent for unilateral involvement.  38 
C.F.R. Part 4, Diagnostic Code 5276 (1998).  Severe pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities warrants a 30 percent evaluation for bilateral 
involvement and 20 percent for unilateral involvement.  Id.  
Moderate pes planus with weight bearing line over or medial 
to great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet warrants a 10 percent 
evaluation for bilateral or unilateral involvement.  Id.  
Mild pes planus with symptoms relieved by built-up shoes or 
arch support warrants a noncompensable evaluation.  Id.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for bilateral pes planus.  
In April 1997, the VA examiner stated that posture, standing, 
squatting, supination, pronation, and rising on heels and 
toes were good.  The VA examiner stated that the appellant 
had very marked pes planus.  Function was described as 
satisfactory.  X-rays taken at that time revealed pes planus.  
In March 1998, Dr. Calcatera stated that the appellant had 
pain with ambulation and standing in the medial arch area 
along the medial band of the plantar fascia.  In October 
1998, the VA examiner noted the pes planus deformity.  The VA 
examiner stated that there was no evidence of painful motion, 
edema, instability, weakness or tenderness.  The appellant's 
gait and functional limitations on standing and walking were 
excellent.  There were no callosities, breakdown, or unusual 
shoe wear pattern that would indicate abnormal weight 
bearing.  Weight bearing and non-weight bearing alignment of 
the Achilles tendon was good, and there was no pain on 
manipulation of the Achilles tendon.  There was no degree of 
valgus or any extent of forefoot or midfoot malalignment.  
The VA examiner stated that limitation of activity imposed by 
the disability was none and that there was minimal associated 
pain or weakness.  The VA examiner made a specific finding 
that the appellant's pes planus was moderate.  The Board 
finds that such evidence is indicative of no more than a 
10 percent evaluation for bilateral pes planus.

An evaluation in excess of 10 percent is not warranted as the 
appellant's bilateral pes planus has not been described as 
severe, and x- rays nor examination have shown a marked 
deformity in either foot.  See 38 C.F.R. Part 4, Diagnostic 
Code 5276.  In fact, the VA examiner made a specific finding 
that the appellant's bilateral pes planus was moderate.  
Although the 1997 VA examiner noted very marked pes planus, 
the report was remarkably silent in regard to objective 
findings that had any relationship to the rating criteria.  
In the June 1998 remand, the Board requested that the VA 
examiner conducting the examination to determine the extent 
of the appellant's pes planus to have the examination report 
correspond to the rating criteria.  The same examiner 
supplemented the 1997 report in 1998.  That VA examiner made 
the finding that the appellant's bilateral pes planus was 
moderate.  More important than the subjective description, 
the examiner noted that there was no tenderness, alignment 
was good and there was no valgus deformity.  There was no 
evidence of callosities.  Thus, the appellant's bilateral pes 
planus is no more than 10 percent disabling.

In making the determination that the appellant's bilateral 
pes planus is no more than 10 percent disabling, the Board 
has specifically considered the guidance of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Court has specifically 
limited the applicability of DeLuca to Diagnostic Codes that 
address limitation of motion. See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Diagnostic Code 5276 is not based upon 
limitation of motion and thus DeLuca is not applicable.

The appellant is competent to report his symptoms as to his 
bilateral pes planus.  His reports of pain and functional 
limitation exceed those described by the VA examiners in the 
April 1997 and October 1998 VA examinations.  The Board has 
considered the appellant's statements in full, but finds that 
the preponderance of the evidence establishes that the 
appellant does not have any more than slight functional 
impairment as to his bilateral pes planus.  As stated above, 
a VA examiner made a specific finding that the appellant's 
bilateral pes planus was no more than moderate.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the appellant's 
statements, even if sworn, in support of a claim for monetary 
benefits.  The appellant is already at the minimum 
compensable evaluation for the feet.  See 38 C.F.R. § 4.59.  
Thus, the preponderance of the evidence is against his claim 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

An increased evaluation for residuals of left great toe 
fracture is denied.  An increased evaluation for bilateral 
pes planus is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

